Citation Nr: 0627471	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



REMAND

The veteran served on active duty from January 3, 1956 to 
January 27, 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the RO.

The veteran appealed a March 2005 decision by the Board to 
the Court of Appeals for Veterans Claims.  Pursuant to a 
February 2006 joint motion for remand and order, the case was 
returned to the Board for compliance with the instructions in 
the joint motion.

Accordingly, pursuant to the instructions in the joint 
motion, a remand is necessary in order to afford the veteran 
a compensation and pension audiolology examination to 
determine the etiology of the veteran's hearing loss, and to 
allow the veteran to submit additional evidence and argument 
on the questions at issue.

While the record contains a February 2003 opinion from a VA 
audiologist at the Ann Arbor VAMC, the examination was not 
for compensation and pension purposes, the examiner did not 
review the claims file and the veteran's service medical 
records, and she based her opinion on the veteran's self-
related history.  Therefore, the Board did not assign 
probative weight to this evidence.

By way of further background, the veteran contends that his 
hearing loss was caused by a traumatic assault, wherein 
another inductee poured urine in his left ear, slapped it 
while he was sleeping, which ruptured his ear drum and caused 
infection.  In his testimony in an April 2003 hearing before 
a Decision Review Officer (DRO), the veteran said this 
incident occurred on the night he arrived at the Great Lakes 
Naval Training Center in Illinois, after he had done about 
four hours of guard duty.  At the hearing, the veteran's 
representative presented medical treatise evidence that 
hearing loss can result from acute mastoiditis.  The veteran 
notes that his service medical records showed that his 
hearing was normal when he enlisted on January 3, 1956, and 
23 days later he was discharged for being unqualified due to 
his ear problem.  

The Board notes there are inconsistencies in the veteran's 
contentions that need to be considered in the next 
audiological examination.  On enlistment at a Columbus, Ohio, 
examining facility on January 3, 1956, the veteran's service 
medical records do show that his hearing was normal, and he 
reported no ear problem in his enlistment medical history.  
In a physical examination on reporting for recruit training 
at the Great Lakes Naval Training Center in Illinois on 
January 5, 1956, a defect with his ears was noted.  The 
veteran was found to have a chronic left ear infection 
(diagnosed as chronic otitis media and mastoiditis of the 
left ear).  A Board of Medical Survey report dated January 
23, 1956, says that the veteran reported that he had the ear 
infection for about two years. (In his testimony at the DRO 
hearing, the veteran denied that he had any ear problem prior 
to enlistment.)  On the same date, the veteran signed a 
"certificate relative to a full and fair hearing" in which 
he acknowledged that the Board of Medical Survey had found 
that he was suffering from a physical disability (otitis 
media suppurative, chronic) which the board had considered as 
not incurred in, or aggravated by, his active service.  The 
document advised the veteran of his right to a hearing, and 
that if he did not demand a hearing, he would be discharged 
without further hearing, and without any compensation 
whatsoever.  The veteran waived the further hearing, and did 
not contest the finding that his left ear disability pre-
existed service, as was based on his own report.   

The veteran's service medical records contain no report of a 
traumatic assault as having occurred as the cause of his left 
ear infection.  He did not claim his ear problems were due to 
a traumatic assault in service until he filed a claim in 
August 1979 for service connection for injury to his left 
ear.  That claim was denied in October 1979, and the veteran 
did not appeal.   

For the foregoing reasons, another VA audiological 
examination is needed in order to obtain a clarifying opinion 
on the etiology of the veteran's hearing loss after review of 
the claims file and the veteran's service medical records.  
Accordingly, this matter is hereby remanded for the following 
actions:

1.  Ask the veteran to identify, and 
provide releases for, any additional 
private treatment records relating to his 
claim for hearing loss that he wants VA 
to help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an audiometric examination.  The examiner 
should be asked to review the expanded 
record, examine the veteran, provide an 
examination report that addresses 
diagnosis(es) of the veteran's hearing 
loss, the level of severity of the 
veteran's symptoms, and an opinion on the 
likelihood of whether his hearing loss is 
related to his service.  If the examiner 
finds that the veteran's hearing loss 
pre-existed service, an opinion should be 
made as to whether there was an increase 
in the condition during service, and, if 
so, whether or not the increase was due 
to the natural progress of the disease.  
The examiner should provide a detailed 
rationale for his/her opinions.  When the 
examination is completed, associate the 
report with the claims file.

3.  Thereafter, take adjudicatory action 
on the veteran's claim for service 
connection for hearing loss.  If any 
benefit sought remains denied, issue a 
supplemental SOC to the veteran and his 
representative.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

